Case held, decision reserved, motion to relieve counsel’s assignment granted, and new counsel to be assigned. Memorandum: Defendant appeals from a judgment convicting him of criminal possession of stolen property in the second degree, following a four-day jury trial at which six witnesses testified. Defendant’s attorney has moved to be relieved as assigned counsel pursuant to People v Crawford (71 AD2d 38) on the ground that no nonfrivolous issues exist on the appeal. Defendant, in his supplemental pro *975se brief, contends that the evidence is legally insufficient to support his conviction and has raised other issues. Since there are at least two nonfrivolous issues with respect to the legal sufficiency and weight of the evidence to support defendant’s conviction, we hold the case, reserve decision, and assign new counsel to submit a brief addressing those issues and any others that counsel’s review of the record may disclose (see, People v Charnock, 163 AD2d 872; People v Harrison, 163 AD2d 872; People v Fuhrer, 143 AD2d 537; People v Gaines, 122 AD2d 565). (Appeal from judgment of Supreme Court, Erie County, Morton, J.—criminal possession of stolen property, second degree.) Present—Dillon, P. J., Doerr, Green, Pine and Davis, JJ.